Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/28/2021 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 07/09/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tamaki (4,601,575) or, in the alternative, under 35 U.S.C. 103 as obvious over Tamaki (4,601,575) in view of Kohayakawa (4,826,315).

Regarding claim 1, Tamaki discloses a device (figs. 6, 15, 18 and 21) for determining an optical power of an optical test system (lens 8) (col. 1, lines 6-14)(col. 2, lines 27-35), wherein the device comprises;
Combination of elements (2a and 2b designate sources of light; a dichroic prism 3; a relay lens 4 and a pin-hole 5) is an optical object generator assembly configured for generating an optical object beam of light, incident on the relay lens 4 and condensed to a pin-hole 5 along an optical axis (col. 12, lines 59-col. 13, line 4); 
a means for holding the optical system to be tested is a support for the optical test system, such that when the optical test system is located on the support, said optical test system is aligned with the optical axis, and when the optical object is generated, the optical test system projects an initial optical image of the optical object (see abstract) (col. 2, lines 50- 54); 
a detection means (col. 2, lines 53-54) and/or line sensors 15 and 16 such as, a linear type charge coupled device, CCD, solid-state pickup element or the like (col. 13, lines 50-53) is and includes a digital image detector; 
any one of a dichroic prism 11 (col. 13, lines15-16), dichroic prisms 223 and 224  and/or beam splitting means 14/150 is/are a deflector assembly located intended use to produce a lateral displacement in at least one part of the initial optical image, thus generating a displaced optical image and a reference optical image, the digital image detector the detection means and/or line sensors 15 and 16 being located to capture the displaced optical image and the reference optical image in at least one digital image containing data on the lateral displacement (Tamaki, claim 33); and
a calculator/microprocessor 105 is processing means for determining the optical power is optical characteristics of the optical test system from the lateral displacement data contained in the digital image is projected image is use to obtain the optical characteristics of said optical system to be tested (col. 14, lines55-61) (Tamaki, claim 29) 
in the alternative, positioning a deflector assembly such as prism (5) between the optical object generator assembly (light source 1) and sensor array (8)/image detector is known in the art, as per teaching  of Kohayakawa (Kohayakawa, col. 1, lines 64-col. 2, line 15) in order to accurately determined and known the refractive power and the degree of prism of lens 3 to be examined (col. 3, lines 53-col. 4, line 65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tamaki prism structure in view of the teaching of Kohayakawa by positioning a deflector assembly such as prism between the optical object generator assembly and the digital image detector to produce a lateral displacement in at least one part of the initial optical image, thus generating a displaced optical image and a reference optical image in order to 
For the purposes of clarity, based on the context of the applicant disclosure as found in specification as published [par. 0083], Applicant has described that the deflector assembly has two prisms, so that one of them is arranged to produce a lateral displacement only in part of the initial optical image, while another of them is arranged to produce a lateral displacement in a different part of the initial optical image. 
As such, since, Tamaki discloses (col. 2, lines 62-col. 3, line 10) that the apparatus for measuring the optical characteristics of an optical system comprises optical path splitting means for dividing the light beams from said optical system to be tested into at least two optical paths, each of which includes an least one selection means having a beam selecting pattern of at least two parallel linear lines, the linear line pattern in said selection means being different in orientation from one to another, and/or a beam selecting pattern consisting of at least two parallel linear bands, and discloses in various figures prisms (two prisms) such as (223, 224) that is/are configured to produces a lateral displacement in at least one part of the initial optical image (i.e. lateral up or down; moving straight up or down; along the direction of an incident signal/light path/line; perpendicular to something horizontal; perpendicular to something horizontal and/or in a two dimensional Cartesian co-ordinate system, describing the axis oriented normal (perpendicular, at right angles) to the horizontal axis), then a prima facie case of either anticipation or obviousness has been established.
 
(figs. 6, 15, 18 and 21) for measuring the optical characteristics (optical power) of an optical system that is implementing limitations such as, wherein the optical object the beam of light, incident on the relay lens 4 and condensed to a pin-hole 5 is an optical slit-shaped light line  as can be seen in depicted (figs. 18 and 21)(claim 2); wherein the support comprises a reel, an assembly line, a revolver or a drum with a plurality of individual supports is included the lens to be tested 8 is held by any suitable holding means (col. 13, lines 12-13) (claim 3); 
wherein the deflector assembly dichroic prism 11 (col. 13, lines15-16), dichroic prisms 223 and 224,  and/or beam splitting means 14/150 comprises a single deflector element from among the following: a prism, a mirror, a partially reflective surface, a diffraction grating, a spatial light modulator (claim 5);  wherein the single deflector element dichroic prism 11 (col. 13, lines15-16), dichroic prisms 223 and 224,  and/or beam splitting means 14/150 is arranged intended use to produce a lateral displacement only in part of the initial optical image (claim 6);  wherein the deflector assembly dichroic prism 11 (col. 13, lines15-16), dichroic prisms 223 and 224,  and/or beam splitting means 14/150 comprises a plurality of deflector elements half-mirror/ semitransparent mirror (claim 7); wherein one of the deflector elements prism 11 (col. 13, lines15-16), dichroic prisms 223 and 224 is arranged to produce a lateral displacement only in part of the initial optical image, while another of the deflector elements is arranged to produce a lateral displacement in one part other than the initial optical image (claim 8);  wherein the optical test system lens 8 operates with a the detection means (col. 2, lines 53-54) and/or line sensors 15 and 16 such as, a linear type charge coupled device, CCD, solid-state pickup element or the like has a capture frequency lower than the frequency of optical power change of the optical test system (claim 9);  further comprising optical elements, such as a collimating lens (CL)(fig. 1) collimator lens 6, or a focusing lens, located on both sides of the optical test system (claim 11);  wherein the optical object generator assembly Combination of elements (2a and 2b designate sources of light; a dichroic prism 3; a relay lens 4 and a pin-hole 5) is configured to generate the optical object in a pulsed manner over time by the microprocessor 105 controls the drive circuit 1 to turn off/on the light source(s) (fig. 14) (col. 18, lines 52-55) (claim 12); and wherein the digital image detector the detection means (col. 2, lines 53-54) and/or line sensors 15 and 16 such as, a linear type charge coupled device, CCD, solid-state pickup element or the like comprises a camera that is synchronizsed with the optical object generator assembly (claim 13).




 	As to claim 4, Tamaki when modified by Kohayakawa, Tamaki teaches of a means for holding the optical system to be tested is a support for the optical test system, such that when the optical test system is located on the support, said optical test system is aligned with the optical axis, and when the optical object is generated, the optical test system projects an initial optical image of the optical object 
(see abstract)(col. 2, lines 50- 54), as applied to claim 1.
Tamaki fail to explicitly specify constructional change wherein the support is adapted to be positioned in a plurality of different positions, such that in each of the 
However, even though, Tamaki fail to teach the constructional change in the device of claim 1, as that claimed by Applicants claim 10, the slight constructional changes difference is/are considered obvious design variation of means for holding optical system to be tested in order to measure multiple location and/or entire area surface of the optical system for the purposes of measuring the optical characteristics of the optical system accurately.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tamaki means for holding the optical system to be tested in the manner set forth in applicant's claims 10, in order to measure multiple location and/or entire area surface of the optical system for the purposes of measuring the optical characteristics of the optical system accurately, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.




Allowable Subject Matter

Claim 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious further comprising a calibration system between the optical object generator assembly and the support for the optical test system said calibration system comprising a collimating calibration lens, a focusing calibration lens and a main calibration lens located between them in a plane optically conjugated with the plane of the support for the optical test system, in combination with the rest of the limitations of the claim. 
Claims 14-22 are allowed. 
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious method to determine an optical power of an optical test system, the method including the following steps of: providing a deflector assembly that produces a lateral displacement in at least one part of the initial optical image, generating a displaced optical image and a reference optical image; capturing with a digital image detector at least one digital image containing data on the lateral displacement of the displaced optical image and on the reference optical image; and calculating by means of processing means the optical power of the optical test system from the data on the lateral displacement of the displaced optical image and the 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art device/method to determine an optical power of an optical test system.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 07/28/2021, with respect to claim(s) rejection(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) and/or the combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886